Name: Commission Regulation (EC) No 471/2002 of 15 March 2002 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  chemistry
 Date Published: nan

 Avis juridique important|32002R0471Commission Regulation (EC) No 471/2002 of 15 March 2002 concerning the classification of certain goods in the Combined Nomenclature Official Journal L 075 , 16/03/2002 P. 0013 - 0017Commission Regulation (EC) No 471/2002of 15 March 2002concerning the classification of certain goods in the Combined NomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1), as last amended by Regulation (EC) No 2433/2001(2), and in particular Article 9 thereof,Whereas:(1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation.(2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods.(3) Pursuant to those general rules, the goods described in column 1 of the table annexed to this Regulation should be classified under the CN codes indicated in column 2, by virtue of the reasons set out in column 3.(4) For the goods listed under item Nos 1, 3, 4 and 5 of the table in the Annex to this Regulation, it is appropriate that, subject to the measures in force in the Community relating to double-checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information which is issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which does not conform to the provisions mentioned under item Nos 1, 3, 4 and 5 in the table of the Annex to this Regulation, can continue to be invoked for a period of 60 days by the holder under the provisions in Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(3), as last amended by European Parliament and Council Regulation (EC) No 2700/2000(4)l.(5) For the goods listed under item No 2 of the table in the Annex to this Regulation, it is appropriate that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which does not conform to the provisions mentioned under item No 2 in the table of the Annex to this Regulation, can continue to be invoked for a period of three months by the holder, under the provisions in Article 12(6) of Regulation (EEC) No 2913/92.(6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1The goods described in column 1 of the Annex are classified within the Combined Nomenclature under the CN codes indicated in column 2 of the Annex.Article 2Subject to the measures in force in the Community relating to double-checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information issued by the customs authorities of Member States which does not conform to the provisions mentioned under item Nos 1, 3, 4 and 5 in the table of the Annex to this Regulation can continue to be invoked for a period of 60 days, under the provisions of Article 12(6) of Regulation (EEC) No 2913/92.Binding tariff information issued by the customs authorities of Member States which does not conform to the provisions mentioned under item No 2 in the table of the Annex to this Regulation can continue to be invoked for a period of three months, under the provisions of Article 12(6) of Regulation (EEC) No 2913/92.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 March 2002.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 256, 7.9.1987, p. 1.(2) OJ L 329, 14.12.2001, p. 4.(3) OJ L 302, 19.10.1992, p. 1.(4) OJ L 311, 12.12.2000, p. 17.ANNEX>TABLE>>PIC FILE= "L_2002075EN.001701.TIF">>PIC FILE= "L_2002075EN.001702.TIF">>PIC FILE= "L_2002075EN.001703.TIF">>PIC FILE= "L_2002075EN.001704.TIF">>PIC FILE= "L_2002075EN.001705.TIF">>PIC FILE= "L_2002075EN.001706.TIF">